Citation Nr: 1203969	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ulceration and osetomyelitis of the right foot, status post amputation of the fourth, and fifth toes and partial amputation of the third toe.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran testified at a hearing conducted before the undersigned at the Montgomery RO.  The transcript of the hearing has been associated with the claims file and has been reviewed.  This case was then Remanded by the Board in November 2010 for additional development and readjudication.  

FINDING OF FACT

Ulceration and osetomyelitis of the right foot, status post amputation of the fourth and fifth toes and partial amputation of the third toe were not diagnosed until many years after service and have not been shown by competent and credible evidence to have developed as a result of an established event, injury, or disease in service.  


CONCLUSION OF LAW

Ulceration and osetomyelitis of the right foot, status post amputation of the 4th and 5th toes and partial amputation of the 3rd third toe were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in August 2007, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record.  The RO also obtained VA examinations in April 1997 and December 1998.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in this case, there was no opinion provided addressing the Veteran's contention that the claimed right plantar ulceration and osteomyelitis are related to a service.  Although an additional VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.

Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, the Veteran has asserted that service connection is warranted, but has not provided any explanation or rationale for his assertion.  There is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the right plantar ulceration and osteomyelitis.  

Rather the Board finds that overall the evidence, which indicates that the Veteran did not have right plantar ulcer and osteomyelitis in service, and did not complain of them until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorders (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows right plantar ulcer and osteomyelitis years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran seeks service connection for recurrent ulceration and osteomyelitis of the right foot that he believes was caused by his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, service treatment records (STRs) show the Veteran did not indicate any specific right foot symptoms during service, and none are documented, including at the time of discharge.  Likewise, no medical records immediately subsequent to service contain diagnoses of any pertinent right foot symptomatology.  

In fact, the claims folder is devoid of any relevant treatment records or other medical documents until 1992, 19 years after his period of service, when the Veteran was evaluated for an 8-month history of recurrent right foot ulcer under the third and fourth metatarsal heads.  Other records show the earliest medical evidence of a right plantar ulcer was in 1989.   The record does not show that any right foot ulceration/osteomyelitis was manifested prior to that date or that during that 16-year period the Veteran complained of, or received treatment for, any pertinent symptoms.  In this case, the right planter ulceration and osteomyelitis were not "noted" in service, but instead were shown many years after service with no indication that they may be related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Moreover, the record is negative for a medical opinion linking the right plantar ulcer/osteomyelitis to service.  See Hickson, supra.  

Of record are VA examination reports dated in April 1997 and December 1998, both of which give a history of the Veteran's medical problems.  Diagnoses of plantar ulceration of the right foot and chronic osteomyelitis of the distal third and fourth metacarpal bone were confirmed and it was noted that the Veteran was status post amputation of the third, fourth, and fifth toes in 1997.  The Board notes that there was no opinion provided addressing the etiology or likely time of onset of these diagnosed conditions.  However, the Veteran did not refer to his military service as the cause of any relevant symptoms.  

The remaining VA outpatient treatment records dated between 1997 and 2009, show the Veteran continued regular treatment for recurrent plantar ulcer of the right foot and chronic osteomyelitis.  These records also show the Veteran underwent a right below-the-knee amputation in October 2005.  These records do not, in any way, suggest that any of the Veteran's right foot symptomatology originated during military service and the physicians did not specifically relate it to service.

Consequently, the Board is unable to attribute the post-service development of right foot ulcer/osteomyelitis to the Veteran's service.  The Board has reviewed all of the evidence of record and does not dispute that the Veteran has been treated for right foot ulcer/osteomyelitis.  However, the evidence of record does not provide any medical basis for holding that they were incurred in service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  As to his assertions that his right foot ulceration/osteomyelitis are related to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters which are sufficiently complex as to require medical expertise.  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his right foot problems are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Of particular significance to the Board in this matter is the fact that the Veteran avers that his right plantar ulceration are osteomyelitis are related to service but has provided no rationale or explanation to support his claim.  Moreover the STRs (which are negative for evidence of right foot ulceration/osteomyelitis) as well as the 16-year period post service without complaints or findings, both factor against the Veteran's claim.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for ulceration and osetomyelitis of the right foot, status post amputation of the fourth, and fifth toes and partial amputation of the third toe is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


